Citation Nr: 0003265	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  97-00 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama

THE ISSUES

1.  Entitlement to a total rating for compensation purposes 
based on individual unemployability by reason of service-
connected disabilities.

2.  Entitlement to secondary service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Daughter


ATTORNEY FOR THE BOARD

M. Hannan, Counsel
INTRODUCTION

The appellant had active service in the Army from December 
1943 to October 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal of a November 1996 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama which denied the 
appellant's claim of entitlement to a total rating based on 
individual unemployability.  The Board notes that the 
appellant submitted a Notice of Disagreement (NOD) in 
December 1996; the Statement of the Case (SOC) was issued a 
year later, in December 1997.  That same month, the appellant 
submitted a written statement in which he stated that he 
wished to continue his appeal; he further stated that his 
hearing loss was the main reason that he was unable to work.  
This written statement constitutes a timely Appeal to the 
Board and therefore, the appellant's appeal as to this issue 
was perfected in December 1997.

In October 1999, a Travel Board hearing was held in 
Montgomery before Michael D. Lyon, who is the Board Member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102.  A 
transcript of the hearing testimony is in the claims file.

Review of the evidence of record indicates that the appellant 
has raised an informal claim of entitlement to additional 
compensation to a veteran based on his spouse's need for 
regular aid and attendance.  The matter is referred to the RO 
for appropriate action.


REMAND

Service connection may be established for disability 
resulting from injury or disease incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131.  A disability 
which is proximately due to or the result of a service-
connected disease or injury (including the treatment 
therefore) shall be service connected.  38 C.F.R. § 3.310.  
Furthermore, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter Court) has held that the 
term "disability" as used in 38 U.S.C.A. §§ 1110, 1131 and 
thus, 38 C.F.R. § 3.310(a) should refer to "any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition."  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 4.16.  

This Army veteran is almost 80 years of age.  He has a sixth 
grade formal education, as reflected by his DD 214 and 
documents relating to his November 1945 Application for 
Course of Training (a meat cutting course he apparently never 
finished).  The appellant testified at his October 1999 
Travel Board hearing that he completed a two-year trade 
school course in mechanics.  He has not worked since 1980, 
and his past employment post-service has included jobs as a 
farm worker and a mechanic.

Initially, the Board observes that the claims file reflects 
that there are outstanding records of medical treatment of 
the appellant that should be requested, obtained, and 
associated with his claims file.  Although the record 
reflects VA medical treatment, VA outpatient treatment 
records reflecting treatment subsequent to October 1997 have 
not been associated with the claims file.  Records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  The RO must obtain 
these treatment records, especially since they might contain 
diagnostic studies and other conclusions that might be 
determinative in the disposition of this claim.

Moreover, in a written statement submitted in March 1997, the 
appellant asserted an informal claim of entitlement to 
service connection for a psychiatric disability secondary to 
his service-connected hearing loss disability.  While the RO 
did issue a rating decision in April 1998 in which 
entitlement to service connection for shingles secondary to 
the hearing loss disability was denied, the psychiatric claim 
has not been considered by the RO; such fact would normally 
warrant referral of said issue to the RO.  Here, however, the 
Board notes that resolution of the secondary service 
connection claim could well impact upon the Board's 
consideration of the total rating issue.  Indeed, if the 
appellant were granted a combined 100 schedular evaluation, 
the total rating issue will be rendered moot.  See Green v. 
West, 11 Vet. App. 472, 476 (1998), (citing Vettese v. Brown, 
7 Vet. App. 31, 34-35 (1994)). 

In addition, the Court has held that when aggravation of a 
non-service-connected condition is proximately due to or the 
result of a service-connected condition, a veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that the appellant was diagnosed 
with anxiety and prescribed anti-anxiety medication by a VA 
doctor in March 1997, and that service connection for 
bilateral hearing loss has been granted.  Judicial 
interpretation of the matter of secondary service connection 
as embodied in 38 C.F.R. § 3.310 requires consideration of 
whether or not a service-connected disability either causes 
or aggravates another condition.  See Allen v. Brown, id.  
There is no indication that the RO considered any application 
of the Allen decision to the question of whether or not any 
portion of the appellant's diagnosed anxiety is part of, or 
related to, the bilateral hearing loss.  Adjudication on this 
basis is therefore indicated.

Further, the Court has held that issues which are inferred, 
intertwined, or expressly raised from documents in the file 
should be developed for timely appellate review.  See Harris 
v. Derwinski, 1 Vet. App. 180 (1991); EF v. Derwinski, 1 Vet. 
App. 324 (1991); Myers v. Derwinski, 1 Vet. App. 127 (1991); 
Akles v. Derwinski, 1 Vet. App. 118 (1991).  In this case, 
the appellant has attempted to raise this issue, and the RO 
attempted to be responsive, but the matter needs to be 
addressed in view of the Court holdings, the posture of the 
instant claim, and the evidence of record.

The most recent rating action that listed each of the 
appellant's disabilities is dated in April 1998.  The 
service-connected disabilities rated thus far by the RO are 
bilateral hearing loss (70%) and chronic otitis media (10%), 
for a combined evaluation of 70%.  The Board notes that 
regulations pertaining to diseases of the ears were revised 
in June 1998.  In addition, review of the medical evidence of 
record indicates that the appellant currently suffers from a 
thyroid condition, anxiety and a cardiovascular disorder, 
being status post quadruple bypass surgery.  Follow-up must 
be made concerning the severity, extent or current status of 
those conditions and any other medical problem that is not 
currently rated.  The Board further notes that no social and 
industrial survey has been performed.  See Gary v. Brown, 7 
Vet. App. 229 (1994).

Finally, the Board notes that the appellant last underwent VA 
audiometric evaluation in March 1997; such an examination 
will be requested upon remand.  This will also permit 
evaluation of the appellant's disability on both a schedular 
and an extraschedular basis, without prejudice to the 
appellant.  See Floyd v. Brown, 9 Vet. App. 88 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The medical evidence of record is insufficient for the Board 
to render a decision on the degree of social and industrial 
inadaptability that can be attributed to the service-
connected disability, as opposed to other non-service-
connected conditions.  The VA has a duty to assist the 
appellant in developing facts pertinent to a well-grounded 
claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159.  The 
considerations described above require a search for relevant 
medical records and further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In 
addition, the duty to assist includes obtaining medical 
records and examinations where indicated by the facts and 
circumstances of an individual case.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill its 
statutory duty to assist the appellant to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

In light of the above considerations, and in order to ensure 
that the appellant will be afforded full due process, the 
case is REMANDED for the following:

1.  The RO should, with the appellant's 
assistance as needed, ascertain whether 
there are any treatment records, VA or 
private, that might be pertinent that are 
not on file.  If so, an attempt to obtain 
the records should be undertaken.  To the 
extent that there is an attempt to obtain 
records that is unsuccessful, the claims 
file should contain documentation of the 
attempts made.  The appellant and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

2.  After the above medical records have 
been associated with the claims file, a 
VA social and industrial survey should be 
conducted in order to clarify the 
appellant's medical, social, educational, 
and employment history.  The social 
worker should review the claims file 
prior to the survey.  The social worker 
should elicit and set forth pertinent 
facts regarding the appellant's medical 
history, education, employment history, 
social adjustment, and current behavior 
and health.  The social worker should 
offer an assessment of the appellant's 
current functioning and identify the 
conditions which limit his employment 
opportunities.  Any potential employment 
opportunities should be identified.  The 
claims file must be made available to the 
social worker in conjunction with the 
survey as it contains important 
historical data.  Distinctions between 
service and non-service-connected 
disorders should be noted.

3.  The appellant should be afforded a VA 
audiology examination to evaluate the 
severity of the service-connected 
bilateral hearing loss.  The claims file 
should be made available to the examiner 
for review before the examination.  
Complete hearing testing should be done 
in this regard.  The examiner also should 
provide for review a copy of the hearing 
test work sheet prepared in connection 
with the examination.  

4.  The appellant should be also 
scheduled for appropriate VA medical and 
psychiatric examination(s) of the 
appellant's general medical condition.  
These medical examination(s) should be 
broad enough to cover all diseases, 
injuries, and residual conditions which 
are suggested by the appellant's 
complaints, symptoms or findings to be 
associated with his service connected 
disabilities at the time of examination.  
All limitations should be set forth in 
detail.  All complaints or symptoms 
having a medical cause should be covered 
by a definite diagnosis.  All necessary 
tests, as well as any other recommended 
examinations, should be conducted and all 
clinical manifestations attributable to 
each disability should be reported in 
detail.  The examining physicians should 
be given access to the appellant's claims 
file for a sufficient period of time 
prior to the examinations to allow for a 
complete review of the record.  The 
examiners should describe in detail the 
impact, if any, that the appellant's 
service-connected disabilities have on 
his employability.  In addition, the 
psychiatric examiner should indicate 
whether there is a psychiatric disorder 
present that is in any way related to the 
service connected hearing loss.

5.  The RO should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
medical examination reports.  If the 
reports do not include all test reports, 
special studies or fully detailed 
descriptions of all pathology or adequate 
responses to the specific opinions 
requested, the report must be returned to 
the examiner(s) for corrective action.  
38 C.F.R. § 4.2.  "If the [examination] 
report does not contain sufficient detail 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes."  Green v. 
Derwinski, 1. Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

6.  After completion of the above, the RO 
should again adjudicate the appellant's 
unemployability claim on the appropriate 
legal basis and with consideration of all 
pertinent regulations.  The RO should 
consider whether there are any factors 
that would warrant a higher rating for 
the appellant's disabilities, or extra-
schedular consideration, and/or referral 
to the Under Secretary for Benefits or 
the Director, VA Compensation and Pension 
Service for assignment of extraschedular 
rating for the appellant's disabilities 
under the provisions of 38 C.F.R. 
§ 3.321.  Further, the RO should 
adjudicate the secondary service 
connection claim, prior to returning the 
case to the Board for further appellate 
review.  If any intertwined issue is 
denied and no disagreement is filed, it 
should not be certified to the Board 
unless all applicable appellate 
procedures are followed.  

7.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a Supplemental Statement of the Case.  It is requested that 
this statement specifically set forth the reasons and bases 
for the decision.  No action by the appellant is required 
until he receives further notice.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




